COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00205-CV


In the Interest of P.M., The Child         §   From the 362nd District Court

                                           §   of Denton County (2011-40896-362)

                                           §   December 31, 2014

                                           §   Opinion by Justice McCoy

                        JUDGMENT ON REHEARING

      After reviewing Appellant’s motion for rehearing, we grant the motion in

part. We withdraw our November 20, 2014 opinion and judgment and substitute

the following.

      The court has again considered the record on appeal in this case and

holds that there was no error in the trial court’s judgment. It is ordered that the

judgment of the trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Bob McCoy
                                          Justice Bob McCoy